NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEE HOLLAND, JR.,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2011-7193 `
Appeal from the United StateS Court of Appeals for
Veterans ClaimS in 09-1481, Judge Bruce E. KaSold.
ON MOTION
ORDER
Upon review of this recently docketed appeal, it ap-
pears that Lee H0lland, Jr.’S appeal was not timely filed
On February 3, 2011, the United States Court of Ap-
peals for Veterans ClaiIns entered judgment in Holland’s
case. The court received Holland’S notice of appeal on
July 14, 2011, 161 days after the date of judgment

HOLLAND V. DVA 2
To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
Accordingly,
IT ls ORDERED THAT:
(1) Holland is directed to show cause, within 30 days
of the date of filing of this order why this appeal should
not be dismissed as untimely. The SecretaryAof Veterans
Affairs may also respond within that time.
(2) The briefing schedule is stayed.
FOR THE COURT
0CT 0 6 2011
___::______ /s/ J an Horbal -
Date J an Horbaly_
Clerk
ccc Lee Holland, Jr.
Jeanne E. Davidson, Esq.
S19 E|.S. C0UR'l':f)||?EAgPEALS FOR
THE FEDERAL C|RCUlT
0CT 0 6 2011
.!AN HORBAUl
CLERK